Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 10/23/2020. It is noted, however, that applicant has not filed a certified copy of the 202011147235.5 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that The embodiment shown in Fig. 2 is not an alternative of the embodiment show in Fig. 1, since the structure in Fig. 1 illustrates a generic case. For example, the enclosure frame 2 includes fixation part 20 which further includes parts 200-206, and movable part which further includes parts 220- 222. Accordingly, Fig. 1 provides an outer enclosure illustration of Fig. 2. In addition, paragraph [0125] of the specification states, "the packing box according to the present disclosure may further include a top cover 6 through which the enclosure frame 2 is closed from the top, thereby protecting the top of the photovoltaic module 7. The top cover 6 may be provided with an extension part 60 that extends toward a side where the tray 1 is located. The extension part 60 surrounds the outer side of the enclosure frame 2 and forms an overlapping area together with the enclosure frame 2, thereby performing reinforcement to the enclosure frame 2 and preventing damage to the enclosure frame 2." From the above contents, it is understandable that in some non-limiting embodiments of Applicant's disclosure, the presence or absence of the extension part 60 has no influence on the internal structure shown in Fig. 2. Further, it can be seen from the figures in some non-limiting embodiments of Applicant's disclosure that, Fig. 2 shows a full-loaded situation, and Fig. 1 shows a non-full-loaded situation, so the structures in different situations cannot be simply lumped together. Applicant’s arguments are found persuasive. Restriction requirement mailed 7/1/2022 is withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air valve assembly connected to the airbag by a pipeline [claims 1, 22 and 23]; the inflation valve and deflation valve [claim 5]; the deflation valve having an air nozzle and a valve cap wherein an air hole is provided in a side wall of the air nozzle [claim 6]; the at least two magnet pieces [claim 10]; and the adjustment baffle, at least one elongated hole and at least one slot [claim 17] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the side plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the side plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19, 22 and 23 contain the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim 20 recites the limitation "the side plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the side plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaguroli, Jr. (US 5,649,491).
Regarding claim 1, Zaguroli discloses a packing box (See Fig. 1) capable of holding photovoltaic modules, comprising: a tray (lower portion at 16) having an accommodation space; a support plate (at 14), wherein an edge of the support plate is hinged to an edge of the tray facing away from the accommodation space (as shown in Fig. 1), and the support plate is lapped on the tray in a horizontal state (as shown in Fig. 1 at 14); an airbag assembly (shown in Fig. 1A) arranged in the accommodation space; an air valve assembly (at 74) connected to the airbag assembly by a pipeline; and an enclosure frame connected to the support plate and configured to enclose, together with the support plate, a receiving space capable of holding at least one photovoltaic module, and the enclosure frame comprises a fixation part (part to the right of 26 in Fig. 1, which extends upward from 22) and a movable part (at 26) connected to the fixation part, wherein the fixation part is fixed to the support plate, and one side of the fixation part is configured as an open structure, and wherein the movable part is detachably connected to the open structure of the fixation part, and the movable part and the fixation part together form an annular structure (within 26).
Regarding claim 2, Zaguroli discloses a stop mechanism (38/48), wherein the stop mechanism is connected to the support plate and the tray, respectively, in order to limit rotation of the support plate relative to the tray within a set angle range.
Regarding claim 16, Zaguroli discloses the fixation part comprises a first panel (at 22) and two side plates (at either side of 26 at the top of Fig. 3) connected to two ends of the first panel, and each of the two side plates extends in a direction facing away from the first panel to form an open structure; and the movable part comprises a second panel (right-most panel of 26 in Fig. 1), and two ends of the second panel are connected to the two side plates, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) as applied to claims 2 and 1 above.
Regarding claim 4, Zaguroli discloses the claimed invention except for the specific angle range. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the set angle to be any angle such as between 3 and 8 degrees in order to have the desired incline for pouring objects from the box, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Zaguroli discloses the air valve assembly comprises an inflation valve and a deflation valve; the inflation valve and the pipeline are integrally formed, but does not expressly disclose the deflation valve is arranged on a side wall of the pipeline. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the valve on any portion of the pipeline such as the side wall in order to allow for quick movement of air.  The valve would perform the same function regardless of its location.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) as applied to claim 1 above, in view of Lin (US 2010/0212982). Zaguroli discloses the airbag assembly comprises at least two airbags (See Fig. 2 near 74 and 74), but does not disclose the at least one partitioning plate or the airbags being communicated with each other through a connection hose. However, Lin teaches an assembly (See Fig. 2) comprising a tray (1) comprising an accommodation space (underside of 1) having at least one partitioning plate (14’) plate equally dividing the accommodation space into at least two fixed spaces, and a plurality of airbags (2) arranged in the fixed spaced and which are communicated with each other through a connection hose (33/33’/32 – See Fig. 3), for the purpose of adding stability to the tray and allowing for filling of multiple airbags at once. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Zaguroli with a partitioning plate and connection hose between the airbags as taught by Lin in order to add stability to the tray and to allow for more efficient air flow to/from the airbags.

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) as applied to claim 1 above, in view of Hudson (US 9,669,985). 
Regarding claim 8, as described above, Zaguroli discloses the claimed invention except for the corner protectors. However, Hudson teaches it is well known in the art to provide a plurality of photovoltaic modules (300) each with a corner protector (100) having a wrapping space (space between 102/102) for wrapping one corner of the at least one photovoltaic module, for the purpose of allowing for protective stacking of photovoltaic modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the annular structure of Zaguroli with corner protectors as taught by Hudson in order to allow for safe storage of photovoltaic modules therein.
Further regarding claim 9, Hudson teaches one side of the corner protector has an emboss (110), and the other side of the corner protector has a dent (112), the emboss of the corner of one of the at least one photovoltaic module is cooperated with the dent of the corner of an adjacent one of the at least one photovoltaic module (as shown in Fig. 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) in view of Hudson (US 9,669,985) as applied to claim 8 above, and further in view of Wang (US 8,453,862). As described above, Zaguroli-Hudson discloses the claimed invention except for the corner protectors having magnet pieces. However, Wang teaches a plurality of stacked elements (at 1 and 1 in Fig. 6), wherein each of the stacked elements is provided with magnet pieces (at 5) for the purpose of holding the elements together in the stacked orientation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stackable corner protectors of Zaguroli-Hudson with magnet pieces as taught by Wang in order to allow for a more secure stacked arrangement of multiple photovoltaic modules.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) as applied to claim 1 above, and further in view of Girsh (US 9,156,586). As described above, Zaguroli discloses the claimed invention except for the packing rope assembly. However, Girsh teaches a packaging assembly (See Fig. 7) comprising a bottom flange (bottom element in Fig. 7) provided with a through hole (at 130) for a packing rope (120) to pass through, and a press plate (at 110) embedded into an interior of the packaging assembly, and one end of the press plate has at least one groove (opening in 110 that accommodates 120) for a packing rope to pass through, for the purpose of protecting the contents of the packaging assembly from the top. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packing box of Zaguroli with flange/rope/press plate arrangement as taught by Girsh in order to better protect the contents from the top end.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) as applied to claim 1 above, and further in view of Debrunner et al. (US 6,298,994). As described above, Zaguroli discloses the claimed invention except for the side plate having a scale plate. However, Debrunner teaches a shipping container (See Fig. 1) comprising a side panel having a scale plate (See Fig. 1 – at vertically extending numbers 5-60) for the purpose of indicating the amount of contents within the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side panel of Zaguroli with a scale plate as taught by Debrunner in order to allowing the user to conveniently detect the number of objects within the box.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) as applied to claim 1 above, and further in view of Gutierrez (US 2015/0189964). As described above, Zaguroli discloses the claimed invention except for the inner wall of the side plate having Velcro (hook and loop fastener). However, Gutierrez teaches a container (See Figs. 20-21) comprising a side plate (at 2073(1) in Fig. 20) having Velcro (hook and loop fasteners) holding divider members (2210) in place for the purpose of separating and fixing objects from one another. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side plates of Zaguroli with hook and loop fasteners with partitions as taught by Gutierrez in order to separate and fix contents away from one another.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) in view of Debrunner et al. (US 6,298,994), as applied to claim 18 above, and further in view of Purnell (US 7,275,641). As described above, Zaguroli-Debrunner discloses the claimed invention except for the top surface of the side plates being inclined. However, Purnell teaches a container (20 in Fig. 7) comprising top surfaces of the side walls (54) having an inclined structure (See portion of 54 that contacts 56” when it’s in the closed position) inclined at an angle of about 45 degrees, for the purpose of allowing the top and a portion of the end of the container to be opened for accessing contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side plates of Zaguroli-Debrunner to have an inclined top portion as taught by Purnell in order to allow for a greater opening area for contents to be accessed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) in view of Hudson (US 9,669,985) and Gutierrez (US 2015/0189964).
Regarding claim 22, Zaguroli discloses a package structure (Fig. 1) capable of holding photovoltaic modules, comprising a packing box, wherein the packing box comprises: a tray (lower portion at 16) having an accommodation space; a support plate (at 14), wherein an edge of the support plate is hinged to an edge of the tray facing away from the accommodation space (as shown in Fig. 1), and the support plate is lapped on the tray in a horizontal state (as shown in Fig. 1 at 14); an airbag assembly arranged in the accommodation space; an air valve assembly (shown in Fig. 1A) connected to the airbag assembly by a pipeline; and an enclosure frame connected to the support plate and configured to enclose, together with the support plate, a receiving space capable of holding at least one photovoltaic module, and the enclosure frame comprises a fixation part (part to the right of 26 in Fig. 1, which extends upward from 22) and a movable part (at 26) connected to the fixation part, wherein the fixation part is fixed to the support plate, and one side of the fixation part is configured as an open structure, wherein the movable part is detachably connected to the open structure of the fixation part, and the movable part and the fixation part together form an annular structure (within 26). Zaguroli discloses the claimed invention except for plurality of photovoltaic modules being accommodated in the photovoltaic module packing box and two ends of the plurality of photovoltaic modules are fixed to an inner wall of the enclosure frame by a Velcro, respectively.
Regarding the plurality of photovoltaic modules, Hudson teaches it is well known in the art to provide a plurality of photovoltaic modules (300) each with a corner protector (100) having a wrapping space (space between 102/102) for wrapping one corner of the at least one photovoltaic module, for the purpose of allowing for protective stacking of photovoltaic modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Zaguroli with a plurality of photovoltaic modules having corner protectors as taught by Hudson in order to allow for safe storage of photovoltaic modules therein.
Regarding the Velcro, Gutierrez teaches a container (See Figs. 20-21) comprising a side plate (at 2073(1) in Fig. 20) having Velcro (hook and loop fasteners) holding divider members (2210) in place for the purpose of separating and fixing objects from one another. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side plates of Zaguroli-Hudson with hook and loop fasteners with partitions as taught by Gutierrez in order to separate and fix contents away from one another.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguroli, Jr. (US 5,649,491) in view of Hudson (US 9,669,985), Gutierrez (US 2015/0189964) and Girsh (US 9,156,586).
Regarding claim 23, Zaguroli discloses a package structure (Fig. 1) capable of holding photovoltaic modules, comprising a packing box, wherein the packing box comprises: a tray (lower portion at 16) having an accommodation space; a support plate (at 14), wherein an edge of the support plate is hinged to an edge of the tray facing away from the accommodation space (as shown in Fig. 1), and the support plate is lapped on the tray in a horizontal state (as shown in Fig. 1 at 14); an airbag assembly arranged in the accommodation space; an air valve assembly (shown in Fig. 1A) connected to the airbag assembly by a pipeline; and an enclosure frame connected to the support plate and configured to enclose, together with the support plate, a receiving space capable of holding at least one photovoltaic module, and the enclosure frame comprises a fixation part (part to the right of 26 in Fig. 1, which extends upward from 22) and a movable part (at 26) connected to the fixation part, wherein the fixation part is fixed to the support plate, and one side of the fixation part is configured as an open structure, wherein the movable part is detachably connected to the open structure of the fixation part, and the movable part and the fixation part together form an annular structure (within 26). Zaguroli discloses the claimed invention except for plurality of photovoltaic modules being accommodated in the photovoltaic module packing box and two ends of the plurality of photovoltaic modules are fixed to an inner wall of the enclosure frame by a Velcro, respectively, and the packing rope assembly.
Regarding the plurality of photovoltaic modules, Hudson teaches it is well known in the art to provide a plurality of photovoltaic modules (300) each with a corner protector (100) having a wrapping space (space between 102/102) for wrapping one corner of the at least one photovoltaic module, for the purpose of allowing for protective stacking of photovoltaic modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Zaguroli with a plurality of photovoltaic modules having corner protectors as taught by Hudson in order to allow for safe storage of photovoltaic modules therein.
Regarding the Velcro, Gutierrez teaches a container (See Figs. 20-21) comprising a side plate (at 2073(1) in Fig. 20) having Velcro (hook and loop fasteners) holding divider members (2210) in place for the purpose of separating and fixing objects from one another. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side plates of Zaguroli-Hudson with hook and loop fasteners with partitions as taught by Gutierrez in order to separate and fix contents away from one another.
Regarding the packing rope assembly, Girsh teaches a packaging assembly (See Fig. 7) comprising a bottom flange (bottom element in Fig. 7) provided with a through hole (at 130) for a packing rope (120) to pass through, and a press plate (at 110) embedded into an interior of the packaging assembly, and one end of the press plate has at least one groove (opening in 110 that accommodates 120) for a packing rope to pass through, for the purpose of protecting the contents of the packaging assembly from the top. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packing box of Zaguroli-Hudson-Gutierrez with flange/rope/press plate arrangement as taught by Girsh in order to better protect the contents from the top end.

Allowable Subject Matter
Claims 3, 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735